                IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


KEVIN McWILLIAMS,

           Petitioner,

v.                                         Civil Action No. 5:18CV147
                                                              (STAMP)
JENNIFER SAAD, Warden,

           Respondent.


                    MEMORANDUM OPINION AND ORDER
                 AFFIRMING AND ADOPTING REPORT AND
                RECOMMENDATION OF MAGISTRATE JUDGE
              AND OVERRULING PETITIONER’S OBJECTIONS

                         I.   Procedural History

     The pro se1 petitioner, Kevin McWilliams (“McWilliams”), a

federal inmate incarcerated at F.C.I. Gilmer in Glenville, West

Virginia, filed a petition for habeas corpus under 28 U.S.C.

§ 2241.   ECF No. 1.   This Court entered an order to show cause why

the petition should not be granted.       ECF No. 12.   The respondent

filed a motion to dismiss the petition or, in the alternative, a

motion for summary judgment.      ECF No. 17.   Petitioner then filed a

response in opposition and memorandum. ECF No. 21. The action was

referred to United States Magistrate Judge James P. Mazzone for

initial review and report and recommendation pursuant to 28 U.S.C.

§ 636(b)(1)(B) and Local Rule of Prisoner Litigation Procedure 2.

The magistrate judge filed a report and recommendation recommending

     1
      “Pro se” describes a person who represents himself in a court
proceeding without the assistance of a lawyer. Black’s Law
Dictionary 1416 (10th ed. 2014).
that respondent’s motion be granted and the petitioner’s § 2241

petition be dismissed with prejudice.         ECF No. 26.        The magistrate

judge informed the parties that if they objected to any portion of

the report and recommendation, they were required to file specific

written objections within 14 days after being served with copies of

the report.      The petitioner filed objections.         ECF No. 28.

                              II.    Background

        In his petition, petitioner asserts that his administrative

appeal of a disciplinary hearing stemming from an altercation with

another inmate was denied in error.           For relief, the petitioner

requests that this Court grant his petition, order his infraction

for Code 201 expunged and reinstate his 27 days of good conduct

time.    ECF No. 1 at 8.

        United States Magistrate Judge James P. Mazzone entered a

report and recommendation.      ECF No. 26.       On review, the magistrate

judge found that the petitioner was provided all the due process

required    of   disciplinary   proceedings.        Id.   at    8.   First,   the

magistrate judge noted that the petitioner received written notice

of the charges against him in the form of an incident report more

than 24 hours before his disciplinary hearing.                 Id.   Second, the

magistrate    judge   noted   that    after   the    disciplinary       hearing,

petitioner was provided with a report of what occurred during the

hearing, which included the evidence upon which the Disciplinary

Hearing Officer (“DHO”) had relied and the reasons for petitioner’s


                                       2
sanctions.      Id. at 9.    Third, the magistrate judge noted that

petitioner was advised of his right to call witnesses and present

documentary evidence at the disciplinary hearing but declined to

present witnesses or documentary evidence.               Id.     Fourth, the

magistrate judge noted that the petitioner was instructed of and

asserted his right to a staff representative during the hearing.

Id.       Finally, the magistrate judge noted that petitioner was

provided with an impartial fact finder during his disciplinary

hearings because, in accordance with Bureau of Prisons (“BOP”)

regulations, the DHO was not a reporting official, investigating

officer, Unit Disciplinary Committee (“UDC”) member or witness and

did not play a role in referring the charges.           Id.    The magistrate

judge further considered that although petitioner’s chosen staff

representative reviewed the surveillance footage of the incident

and confirmed petitioner’s description of the events as they

transpired, the DHO was not persuaded by petitioner’s argument that

he acted in self-defense.     For these reasons, the magistrate judge

determined that the DHO’s decision is supported by “some evidence”

and thus, the petitioner is not entitled to the relief he seeks.2

      The petitioner filed timely objections.           ECF No. 28.   In his

objections, petitioner enumerates three primary objections to the

magistrate     judge’s   report   and       recommendation.     Although   the


      2
      The results of a prison disciplinary proceeding will be
upheld so long as there is “some evidence” to support the decision.
Superintendent v. Hill, 472 U.S. 455. (1985).

                                        3
objections are separated and numbered, all of the petitioner’s

objections directly relate to his previous argument that he was

acting in self-defense.      Id. at 3.       Specifically, the petitioner

first claims that the staff representative prohibited petitioner

from    presenting    a   self-defense      claim   and   that   the   staff

representative did not inform the DHO that the petitioner had

requested that DHO review surveillance footage of the incident

independently.       Id. at 2-3.     Next, petitioner asserts that the

magistrate judge failed to acknowledge the petitioner’s right to

defend himself.      Id. at 3-4.   Lastly, the petitioner again asserts

that the petitioner only defended himself during the incident and

only threw one punch.      Id. at 4.

       For the reasons that follow, this Court finds that the report

and recommendation of the magistrate judge should be affirmed and

adopted in its entirety.

                          III.     Applicable Law

       Under 28 U.S.C. § 636(b)(1)(C), this Court must conduct a de

novo review of any portion of the magistrate judge’s recommendation

to which an objection is timely made. Because the petitioner filed

objections to the report and recommendation, the magistrate judge’s

recommendation will be reviewed de novo as to those findings to

which the petitioner objected.             As to those findings to which

objections were not filed, all findings and recommendations will be




                                       4
upheld unless they are “clearly erroneous or contrary to law.”                  28

U.S.C. § 636(b)(1)(A).

                             IV.        Discussion

     This Court has conducted a de novo review of the portion of

the magistrate judge’s report and recommendation concerning the

denial of petitioner’s administrative appeal.                  In this case, for

substantially the reasons stated by the magistrate judge, this

Court finds that the DHO found petitioner had committed the act of

fighting with another person, in violation of Prohibited Act Code

§ 201.   As the magistrate judge correctly stated, the results of a

prison disciplinary proceeding will be upheld so long as there is

“some evidence” to support the decision, and there is adequate

evidence in this case to support the disciplinary sanctions against

the petitioner.

     As to petitioner’s objections regarding the specifics of his

disciplinary hearing, on de novo review, this Court finds that

petitioner   was     provided      all    the     due    process     required    of

disciplinary proceedings.           As stated by the magistrate judge,

petitioner received written notice of the charges against him more

than 24 hours before his disciplinary hearing and was provided with

a report of what occurred during the hearing, which included the

evidence   upon    which   the    DHO    had    relied   and   the   reasons    for

petitioner’s sanctions.          Petitioner was also properly advised of

his right to call witnesses and present documentary evidence at the


                                          5
disciplinary      hearing     but     declined     to    present    witnesses      or

documentary evidence.         Further, petitioner was instructed of and

asserted his right to a staff representative during the hearing and

was provided with an impartial fact finder during his disciplinary

hearing.

        As to petitioner’s assertion that the magistrate judge failed

to acknowledge the petitioner’s right to defend himself, this Court

finds     that    the      magistrate     judge     appropriately        considered

petitioner’s arguments with respect to this issue.                  In the report

and recommendation, the magistrate judge specifically noted that

“[t]he DHO considered Petitioner’s defense that he was trying to

avoid the fight and also considered the information provided by

Counselor       Slinger,    Petitioner’s         staff   representative,     which

indicated that he did initially try to avoid engaging in the

fight.”    ECF No. 26 at 9.         The magistrate judge further noted that

the DHO “acknowledged that the other inmate was the aggressor but

found    that    Petitioner     still     made    the    decision   to    become   a

participant by striking him back.”                  Id. at 9-10.         For these

reasons, this Court finds that petitioner’s objections fail and

must be overruled. Thus, this Court upholds the magistrate judge’s

recommendation and overrules the petitioner’s objections.

                                 V.     Conclusion

        For the reasons discussed above, the report and recommendation

of the magistrate judge (ECF No. 26) is hereby AFFIRMED and ADOPTED


                                          6
in its entirety.   Accordingly, the respondent’s motion to dismiss

or for summary judgment (ECF No. 17) is GRANTED, the petitioner’s

petition for writ of habeas corpus under 28 U.S.C. § 2241 (ECF

No. 1) is DENIED and DISMISSED WITH PREJUDICE, and the petitioner’s

objections (ECF No. 28) are OVERRULED.

     It is further ORDERED that this case be DISMISSED and STRICKEN

from the active docket of this Court.

     Should the petitioner choose to appeal the judgment of this

Court to the United States Court of Appeals for the Fourth Circuit

on the issues to which objection was made, he is ADVISED that he

must file a notice of appeal with the Clerk of this Court within 60

days after the date of the entry of this order.

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to counsel of record herein and to the pro se

petitioner by certified mail.     Pursuant to Federal Rule of Civil

Procedure 58, the Clerk is DIRECTED to enter judgment on this

matter.

     DATED:    October 28, 2019



                                /s/ Frederick P. Stamp, Jr.
                                FREDERICK P. STAMP, JR.
                                UNITED STATES DISTRICT JUDGE




                                  7
